No. 04-98-00748-CR

Edna GARCIA a/k/a Edna Jane Marquez,
Appellant

v.

The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court No. 88-CR-4759
Honorable Mary Román, Judge Presiding

PER CURIAM


Sitting:	Paul W. Green, Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and Filed:	September 30, 1998


DISMISSED FOR LACK OF JURISDICTION


	Edna Garcia, also known as Edna Jane Marquez, filed a pro se motion to permit late
filing of her notice of appeal. She did not timely file a motion for extension of time. Because
the notice of appeal in this case was not timely filed, we lack jurisdiction to entertain both
Garcia's motion and her appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996) (explaining that both the notice of appeal and the motion for extension of time must
be filed within the fifteen-day extension); see also Ater v. Eighth Court of Appeals, 802
S.W.2d 241 (Tex. Crim. App. 1991) (explaining that the writ of habeas corpus pursuant to
article 11.07 of the Texas Code of Criminal Procedure governs out-of-time appeals from
felony convictions). Accordingly, we dismiss Garcia's motion and appeal for want of
jurisdiction.


							PER CURIAM


DO NOT PUBLISH


Return to
4th Court of Appeals Opinions